DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, Figs. 1-9 and Claims 1-17, in the reply filed on 4/15/22 is acknowledged.  The traversal is on the ground(s) that there is not serious burden.  This is not found persuasive because of the reasons given in the Requirement for Restriction of 4/5/22.  Further, the “secondary barrier” defined in new claim 27 is not shown in Figures 1-9.  Therefore, claim 27 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10, 14 and 15 recite the limitation "the capsule".  The text should be “the rotatable capsule”.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duman (WO 2018/194450).
Regarding claim 1, the Duman reference discloses a dispensing device (1; Figure 1), comprising:
a) a rotatable capsule (20) having a dispensing portal (22) including an aperture;
b) a body (7) supporting the capsule, the body being connected with a cover (23) and the body including a pathway (21) through which the dispensing portal is movable to rotate the capsule between 
(i) a closed position wherein the dispensing portal faces a direction toward the cover (see Figure 3), and
(ii) an open position wherein the dispensing portal faces a direction different from the closed position, such position being configured to permit release of contents in the capsule through the aperture (see Figure 2); and
c) wherein at least one of the cover (23) or body (7) are mechanically connectable to a host vessel (100).

Regarding claim 5, wherein the capsule is not sufficiently flexible to permit compression by hand and dispensing of contents in the capsule is actuatable by one or more of an applied shaking action or gravitational force.  The Duman device is capable of being shaken.

Regarding claim 6, wherein the capsule further includes a rotation assistance mechanism (6) including at least one of texturing on a portion of the capsule, a tab (223) on the capsule, markings on the capsule, body or cover to indicate direction of rotation for opening or closing the dispensing device.
Further, Duman discloses “The control, e.g. cover 6, and the lid-shaped portion 7 may both be provided with an optical marker to indicate their relative position, and allow a user to identify whether or not the passage 21 is open or closed. In the example of FIGs. 1 -4 for example, the elongated projection 60 itself can be used as an optical marker and the lid-shaped portion 7 can be provided with one or more indicator(s), towards which the elongated projection 60 points, when the passage 21 is open or closed.”

Regarding claim 10, wherein the capsule includes an anti- permeation barrier.  The surface (221) of capsule (2) is an anti-permeation barrier other than at dispensing portal (22).

Regarding claim 12, the Duman reference further discloses wherein the cover is removably attached to the body.  The device is a kit of parts.
Duman further discloses “Furthermore, although in the figures the cartridge is shown as an assembled product, the cartridge 1 may be provided as a kit of parts, as a container or other type of infusion chamber which can be filled with loose tea leaves and closed (e.g. by placing a cover on an open top-side of the container, and which can be placed in a receptacle to obtain an assembled product. Likewise, the cartridge can be provided as part of an assembly of a cartridge and a cup and for example be packaged together.”

Regarding claim 13, inasmuch structure that is defined by an “insertion-and-removal assistance mechanism” the outer flange (71) meets the claim limitation.

Regarding claim 17, wherein at least one of the cover or the body is attached to the host vessel.  Flange (71) of body (7) friction fits onto vessel (100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duman.
Regarding claim 2, the Duman reference discloses the invention substantially as claimed, but doesn’t the capsule having a sphere or spheroid shape. It would have been an obvious matter of design choice to employ a capsule on the Duman device with a sphere or spheroid shape, since applicant has not disclosed that a sphere or spheroid shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with or without the above shapes.

Regarding claim 11, the Duman reference discloses the invention substantially as claimed, but doesn’t explicitly disclose the cover being integrally formed with the body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover integral with the body, since it has been held that forming in one piece an article that has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v.Detroit Stove Works, 150 U.S. 164 (1893).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duman in view of Lyons et al. (10913647).
Regarding claim 16, the Duman reference discloses the invention substantially as claimed, but doesn’t disclose an illumination device on one or more of the cover or the body.  However, the Lyons et al. reference discloses another dispensing device having an illumination device (LEDs 170; Figs. 37 and 38) in communication with a user’s mobile device to alert the user of incoming text, email, iOS notification, or notifications from a fitness or activity tracking application (see Col. 47, lines 60 – 67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Duman device to have an illumination device as, for example, taught by the Lyons et al. reference in order to communicate with a user’s mobile device to alert the user of incoming text, email, iOS notification, or notifications from a fitness or activity tracking application.

Allowable Subject Matter
Claims 3, 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensers similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753